940 F.2d 663
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Johnny LYONS, Defendant-Appellant.
No. 90-1935.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1991.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Johnny Lyons appeals from his conviction for being a felon in possession of a firearm which had been transported in interstate commerce.  18 U.S.C. Sec. 922(g)(1).  His case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
Lyons was found guilty following a bench trial and, on August 2, 1990, he was sentenced to a term of fifteen years imprisonment.  18 U.S.C. Sec. 924(e).  It is from this judgment that Lyons now appeals.  Lyons's appointed counsel has filed a motion to withdraw, with a brief indicating that there are no nonfrivolous issues which may be raised on appeal.  Anders v. California, 386 U.S. 738, 744 (1967);  Rule 12(d)(3), Rules of the Sixth Circuit.  Lyons was served with a copy of this brief and advised by counsel that he would have 21 days to file a brief in support of the reversal of his conviction.


3
We find the appeal to be without merit.  Lyons has not directed this court to any issues that might arguably support a reversal of his conviction.  Moreover, an independent review of the record indicates that there was sufficient evidence to support Lyons's conviction;  that there were no apparent grounds for suppressing the firearm that was seized when Lyons was arrested;  that Lyons made a valid written waiver of his right to a jury trial;  and that Lyons was not afforded ineffective assistance of counsel.  In addition, the record indicates that there were sufficient grounds for enhancing Lyons's sentence under the Armed Career Criminal Act.


4
Accordingly, counsel's motion to withdraw is granted and the district court's judgment is affirmed.  Rules 9(b)(3) and 12(d)(3), Rules of the Sixth Circuit.